Citation Nr: 0008896	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected arthritis of the right knee, 
prior to April 30, 1996.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected arthritis of the left knee, 
prior to April 30, 1996.

3.  Entitlement to a disability rating in excess of 30 
percent for service-connected arthritis of the right knee, 
from August 1, 1997, forward.

4.  Entitlement to a disability rating in excess of 30 
percent for service-connected arthritis of the left knee, 
from August 1, 1997, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1943.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied entitlement to 
disability ratings higher than 10 percent for service-
connected arthritis of the right knee and 20 percent for 
service-connected arthritis of the left knee.  

The case was previously before the Board in May 1996, when it 
was remanded for examination of the veteran and medical 
records.  The requested development has been completed to the 
extent necessary.

In an August 1998 rating decision, the RO awarded the veteran 
a 100 percent disability rating for each knee, effective from 
April 30, 1996, to July 31, 1997.  A 30 percent disability 
rating was assigned for each knee from August 1, 1997, 
forward.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claims has been obtained.

2.  Prior to April 30, 1996, the veteran's service-connected 
right knee disability was manifested by subjective complaints 
of pain and objective findings of genu varus, patellar 
crepitus, pain with motion, medial/lateral joint line 
crepitus, range of motion from 10 degrees of extension 
(flexion contracture) to 110 degrees of flexion, x-ray 
findings of severe patellofemoral osteoarthritis and 
medial/lateral osteoarthritis, and effusion. 

3.  Prior to April 30, 1996, the veteran's service-connected 
left knee disability was manifested by subjective complaints 
of pain and objective findings genu varus, effusion, patellar 
crepitus, pain with motion, medial/lateral joint line 
crepitus, range of motion from 7 degrees (flexion 
contracture) of extension to 115 degrees of flexion, and x-
ray findings of severe patellofemoral and medial/lateral 
osteoarthritis, worse than the right, and an ossified body, 
four by three centimeters, at the superolateral aspect of the 
left patella.

4.  Subsequent to August 1, 1997, the veteran's service-
connected right knee disability was manifested by no pain, 
range of motion from 0 degrees of extension to 115 degrees of 
flexion, good alignment and positioning, strength of 5/5, and 
mild joint laxity.

5.  Subsequent to August 1, 1997, the veteran's service-
connected left knee disability was manifested by no pain, 
slight varus valgus instability, range of motion from 0 
degrees of extension to 115 degrees of flexion, good 
alignment and positioning, strength of 5/5, and minimal 
effusion.

6.  The veteran's service-connected right and left knee 
disabilities do not present an exceptional or unusual 
disability picture rendering impracticable the application of 
the regular schedular standards that would have warranted 
referral of the case to the Director of the Compensation and 
Pension Service, either prior to April 30, 1996, or 
subsequent to August 1, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation, and 
not higher, for service-connected arthritis of the right knee 
are met, prior to April 30, 1996.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
5263 (1999).

2. The criteria for a 30 percent disability evaluation, and 
not higher, for service-connected arthritis of the left knee 
are met, prior to April 30, 1996.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
5263 (1999).

3.  The criteria for a disability rating in excess of 30 
percent for the veteran's service-connected arthritis of the 
right knee are not met from August 1, 1997, forward.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (1999).

4.  The criteria for a disability rating in excess of 30 
percent for the veteran's service-connected arthritis of the 
left knee are not met from August 1, 1997, forward.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In October 1944, the RO granted the veteran entitlement to 
service connection for arthritis of the right knee, evaluated 
as noncompensable, effective from October 1943.  The RO 
granted entitlement to service connection for arthritis of 
the left knee in March 1949.  A 10 percent disability rating 
was assigned for arthritis of the right and left knees, 
effective from October 1948.  In November 1953, the 10 
percent disability rating was reduced to noncompensable, 
effective from January 1954.  The 10 percent disability was 
thereafter reinstated effective from October 1948 in August 
1954.

In October 1961, the RO awarded a 20 percent disability 
rating for service-connected traumatic arthritis of the 
knees, effective from April 1960.  In May 1987, the RO 
awarded a 20 percent disability rating for traumatic 
arthritis of the left knee, effective from May 1986, and a 10 
percent disability rating for traumatic arthritis of the 
right knee.  The knee disabilities were rated under 
Diagnostic Codes 5010-5257.

More recently, the veteran sought reevaluation of the 
disability ratings assigned for his service-connected knee 
disorders in May 1992.  In conjunction with his claim, the RO 
obtained his VA treatment records.

VA treatment records dated in May 1992 show that the veteran 
had decreased range of motion of the knees.  Genu varus was 
noted, worse on the left.  Records indicate that he wore 
metal braces on both knees.  In May 1993, there was genu 
varus of the knees and minimal effusion of the left knee.  
The veteran complained of his arthritis in June 1993. 

In June 1993, the veteran testified at a personal hearing at 
the RO.  He was reportedly told by his VA doctor that he 
needed knee replacements.  He stated that his left knee 
swelled in the winter making it almost impossible to bend.  
He often had to catch himself to keep from falling, due to 
giving way and knee pain.  The right knee was not as bad as 
the left knee, although he had difficulty with range of 
motion of the knee.  He also had pain and swelling of the 
right knee.  He had to wear plastic knee braces.  He limped 
on his left leg, but not as much on the right leg.  He had 
difficulty getting up from a kneeling position and could not 
squat.  He had no difficulty driving.
 
The veteran was afforded a VA joints examination in July 
1993.  He complained of bilateral knee pain for years, more 
on the left than the right, progressively worse.  He took 
Motrin for pain, with relief.  He could ambulate up to two 
blocks without support.  He complained of occasional left 
knee swelling.  He denied any locking or giving way.  He wore 
bilateral knee braces for 10 to 12 years.  

On physical examination, the examiner noted bilateral 
patellar crepitus and pain with motion.  There was no joint 
line tenderness or effusion.  There was bilateral 
medial/lateral joint line crepitus.  There was also a four by 
three centimeter hard, loose body palpable near the 
superolateral aspect of the left patella.  The examiner noted 
no varus/valgus instability.  Lachman's was negative.  The 
veteran had from 10 degrees of extension (flexion 
contracture) to 110 degrees of flexion of the right knee.  On 
the left, extension was to 7 degrees (flexion contracture) 
and flexion was to 115 degrees.  X-rays of the right knee 
showed severe patellofemoral osteoarthritis and 
medial/lateral osteoarthritis.  X-rays of the left knee 
showed severe patellofemoral and medial/lateral 
osteoarthritis, worse than the right, and an ossified body, 
four by three centimeters, at the superolateral aspect of the 
left patella.  The examiner diagnosed severe degenerative 
joint disease of the knees, worse on the left than the right.  

VA outpatient treatment notes show that severe genu varus was 
noted in August 1993.  Fluid was drained from the right knee 
in January 1994.  The veteran was to continue taking 
medication.  In June and September 1994, there was 
minimal/moderate effusion of the right knee and bilateral 
genu varus.  The veteran reported difficulty sitting on a low 
toilet.  In February 1995, the arthritis was described as 
under control with Tylenol.  Both knees were injected in 
October 1995.  Varus of the knees was noted in January 1996.

The veteran was hospitalized at the Wadsworth VA Medical 
Center (VAMC) from April 30, to June 6, 1996, for bilateral 
knee replacement.  His history included bilateral knee pain 
for 10 years, left greater than the right.  He was able to 
ambulate and was found to have bilateral osteoarthritis of 
the knees.  Following surgery, he underwent physical therapy 
and rehabilitation, as shown in the treatment records, with 
improvement.  September and December 1996 x-rays of the knees 
showed status post bilateral total knee replacements with no 
evidence of loosening.

On VA joints examination in January 1997, the veteran stated 
that he had only minimal pain since his bilateral total knee 
replacements in April 1996.  He still used a cane, mostly for 
safety and support.  He lived alone and was able to ambulate 
without much difficulty.  The examiner noted that he was in 
no acute distress.  Right knee exhibited full extension and 
135 degrees of flexion.  There was slight laxity with varus 
and valgus stress and a clunk was felt when the right knee 
was arranged.  The left knee had full extension and about 120 
degrees of flexion.  There was slight varus valgus 
instability but the knee was not grossly unstable.  There was 
some laxity with Lachman's test.  X-rays of the knees showed 
that the components appeared to be well fixed and in 
appropriate of cement mantle.  There were no obvious 
dislocations or fractures, but there was a questionable small 
effusion on the left.  The examiner stated that the veteran 
was ambulating well with some symptoms and complaints of left 
knee instability; however; at present there was no reason to 
consider revision.  It was noted that the veteran ambulated 
quite well with the use of a cane and did not have 
significant pain.   

Subsequent VA treatment notes of the veteran show minimal 
effusion of the left knee in September 1997.  He walked 
without a cane and had a normal gait.  He walked around the 
block and exercised on a stationary bike twice a day.  He 
drove his own car and walked up stairs without difficulty or 
pain.  He was not taking any medications.  The examiner 
recommended that he continue exercising and walking.  In 
February 1998, the veteran walked without support.  There was 
no pain.  The incisions were well healed.  Range of motion of 
the knees was from 0 to 115 degrees bilaterally.  There was 
good alignment.  Sensation was intact and strength was 5/5.  
X-rays showed good positioning.    

On follow-up examination in March 1998, the veteran reported 
no complaints.  Active range of motion of the knees was 
within normal limits.  There was minimal crepitus on the left 
at approximately 30 to 40 degrees of flexion with passive 
range of motion.  The veteran could ambulate without 
abnormality.  The examiner noted that he was doing well.  In 
September 1998, the veteran again denied any knee complaints.  
He stated that he no longer had pain and took no pain 
medication.  He denied any knee instability or buckling.  He 
walked without assistive device.  The examiner noted no 
increased warmth, joint line tenderness or obvious edema.  
There was mild bilateral crepitus.  Manual muscle test was 
5/5 in the bilateral lower extremities throughout.  The 
examiner noted that the veteran appeared to be doing very 
well.

In an August 1998 rating decision, the RO awarded the veteran 
a 100 percent disability rating for each knee, effective from 
April 30, 1996, to July 31, 1997.  A 30 percent disability 
rating was assigned for each knee from August 1, 1997, 
forward.  These ratings were assigned under Diagnostic Code 
5055.

VA treatment notes of the veteran dated in February 1999 show 
that he reported no problems with either knee, including no 
pain or swelling.  He was ambulatory without assistance.  He 
exercised on a stationary bike two to three times a week and 
was on no pain medication.  The examiner noted no effusion, 
tenderness or crepitus of the knees.  Active and passive 
range of motion was described as good.  The knees were stable 
to varus/valgus stress.  There was mild right knee joint 
laxity, greater than the left.  Drawer sign was negative.  
The surgical scars were well healed.   The assessment was 
status post bilateral knee replacements, stable.


Legal analysis

General 

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased impairment, and he has satisfied the initial burden 
of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations and 
a personal hearing was scheduled in accordance with his 
request.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claims, and VA complied with the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991). 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).


The applicable rating criteria for the knee and the leg are 
as follows:

Diagnostic Code 5055:  Knee replacement (prosthesis):		
	Rating 

Prosthetic replacement of knee joint: 
  For 1 year following implantation of 
prosthesis................................... 100 
  With chronic residuals consisting of severe painful motion 
or 
  weakness in the affected extremity...................................................60 
  With intermediate degrees of residual weakness, pain or 
  limitation of motion rate by analogy to diagnostic codes 
5256, 5261, 
  or 5262. 
  Minimum 
rating................................................................................. 30 

Diagnostic Code 5256:  Knee, ankylosis of:				
	Rating

Extremely unfavorable, in flexion at an angle of 45° or 
more..........................60
  In flexion between 20° and 
45°..........................................................
.............50
  In flexion between 10° and 
20°..........................................................
.............40
  Favorable angle in full extension, or in slight flexion 
between 0° and 10°.....30

Diagnostic Code 5257  Knee, other impairment of:

  Recurrent subluxation or lateral instability:
    
Severe.......................................................
......................................................30
    
Moderate.....................................................
....................................................20
    
Slight.......................................................
........................................................10

Diagnostic Code 5258  Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint........................................................
.20

Diagnostic Code 5259  Cartilage, semilunar, removal of, 
symptomatic.............10

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0

Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

Diagnostic Code 5262  Tibia and fibula, impairment of:

  Nonunion of, with loose motion, requiring 
brace..............................................40
  Malunion of: 
    With marked knee or ankle 
disability...................................................
...........30
    With moderate knee or ankle 
disability...................................................
........20
    With slight knee or ankle 
disability...................................................
..............10

Diagnostic Code 5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).......................................10

See 38 C.F.R. § 4.71a (1999).

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (1999).  The 
criteria of Diagnostic Code 5010 permits a 10 percent rating 
to be assigned for impairment caused by arthritis where there 
is some limitation of motion of a major joint or a group of 
minor joints but the limitation of motion is not so great as 
to meet the requirements for a compensable rating under the 
criteria for rating limitation of motion of the specific 
major joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1999).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating may 
be assigned for arthritis "[w]ith [x]-ray evidence of 
involvement of [two] or more major joints or [two] or more 
minor joint groups."  38 C.F.R. § 4.71(a), Diagnostic Codes 
5003, 5010 (1999).  For the purposes of rating disability 
from arthritis, VA regulations consider major joints to be 
the shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. 
§ 4.45(f) (1999).  

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).


Entitlement to disability ratings in excess of 10 and 20 
percent for service-connected arthritis of the right and left 
knees, respectively, prior to April 30, 1996

Prior to April 30, 1996, the veteran's knee disabilities were 
rated pursuant to Diagnostic Codes 5010-5257.  See VA rating 
decision, dated May 6, 1987.  He has demonstrated no 
ankylosis, dislocated or removed cartilage, impairment of the 
tibia or fibula or genu recurvatum of the knees.  Therefore, 
Diagnostic Codes 5656, 5258, 5259, 5262 and 5263 are not 
applicable in this case. 

Range of motion of the knees, in degrees, as tested on VA 
examination in July 1993, reflected a degree of impairment 
under the rating schedule that would warrant no more than 10 
and 20 percent disability ratings for the right and left 
knees, respectively, under the limitation of motion codes.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(1999).  The veteran had range of motion of the right knee 
from 10 degrees of extension to 110 degrees of flexion.  
Range of motion of the left knee was from 7 degrees of 
extension to 115 degrees of flexion.  Concerning the right 
knee, in order to warrant a disability rating in excess of 10 
percent, extension would have to be limited to 15 degrees or 
flexion would have to be limited to 30 degrees, which was not 
the case.  Likewise, with respect to the left knee, the 
veteran did not have extension limited to 20 degrees or 
flexion limited to 15 degrees so as to warrant the assignment 
of the next higher, or 30 percent disability rating.

Regardless, the Board concludes that the complaints of pain 
on motion are sufficiently supported by objective findings to 
warrant 20 and 30 percent ratings for the veteran's 
service-connected right and left knee disabilities, 
respectively.  38 C.F.R. § 4.59, 4.7, 4.71a, Diagnostic Codes 
5010, 5260, 5261 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1996).  The veteran testified that he could ambulate up to 
only two blocks without support.  He also had to wear knee 
braces.  His complaints were supported on VA examination.  
Pain with motion was noted and x-rays showed severe 
degenerative joint disease of the knees, worse on the left.  
The knees also required drainage.  In order to warrant a 
disability evaluations greater than 20 and 30 percent under 
the range of motion codes, extension would have to be limited 
to 20, 30, or 45 degrees or flexion would have to be limited 
to 15 degrees, which was not the case.  As noted above, range 
of motion of the veteran's knees fell far short of these 
criteria.

The Board has also considered whether a separate rating is 
warranted under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability of either knee.  However, 
on VA examination in July 1993, the examiner noted no 
varus/valgus instability.  Lachman's was negative.  The 
veteran also denied any locking or giving way of the knees.  
As there was no recurrent subluxation or lateral instability 
of the knees demonstrated on VA examination or in the 
outpatient treatment records, a separate rating was not 
warranted for either knee under Diagnostic Code 5257. 

As noted above, in DeLuca v. Brown, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45, concerning the effects of 
pain and other symptoms; and the effects of these symptoms on 
functional ability during use of a joint and during flare-ups 
must be taken into account when rating a disability based on 
limitation of motion.  However, this does not apply because 
Diagnostic Code 5257 is not based on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).


Entitlement to disability ratings in excess of 30 percent for 
service-connected arthritis of the right and left knees, from 
August 1, 1997, forward

From August 1, 1997, forward, the veteran's service-connected 
knee disabilities are evaluated under Diagnostic Code 5055, 
for knee replacement.

As noted above, a 30 percent disability rating is the minimum 
rating under this diagnostic code.  The veteran has not 
demonstrated chronic residuals consisting of painful motion 
or weakness so as to warrant a 60 percent disability rating 
for either knee under Diagnostic Code 5055.  To the contrary, 
he complained of only minimal pain on VA examination in 
January 1997 and more recently denied any knee pain on 
routine follow-up examinations.  He had 5/5 strength in the 
lower extremities in February and September 1998.  In 
February 1999, he was able to exercise on a stationary bike 
two to three times a week and was on no pain medication.  

There have been no findings of ankylosis of either knee and 
Diagnostic Code 5256 is inapplicable.  Most recently, the 
veteran had range of motion of the knees from 0 to 115 
degrees, with no pain.  Accordingly, the veteran has not even 
met the criteria for a noncompensable disability rating under 
Diagnostic Codes 5260 and 5261, which requires limitation of 
extension of the knee to 5 degrees or limitation of flexion 
to 60 degrees.  He has consistently denied any recent knee 
problems, including pain, takes no pain medication, walks 
without assistance, and exercises on a stationary bike two to 
three times a week.  See DeLuca, supra; 38 C.F.R. § 4.40, 
4.45, 4.59 (1999).

With respect to Diagnostic Code 5262, there have been no 
findings of nonunion of the tibia and fibula, with loose 
motion, requiring a brace.  The medical evidence of record 
indicates that the veteran no longer requires braces for his 
knees.  He is able to walk without an assitive device.  On VA 
examination in January 1997, there was only slight laxity 
with varus and valgus stress of the right knee.  The left 
knee also had only slight varus valgus instability.  In March 
1998, the veteran denied any knee instability or buckling.  
In February 1999 the knees were stable to varus/valgus 
stress.  There was mild right knee joint laxity, greater than 
the left.  Drawer sign was negative.  X-rays showed good 
alignment and positioning.  Accordingly, a higher rating is 
not warranted under Diagnostic Code 5262.  

Therefore, the Board concludes that the objective medical 
evidence does not support a finding that the nature and 
severity of the veteran's service-connected knees 
disabilities warrant higher disability ratings, i.e., in 
excess of 30 percent, from August 1, 1997, forward.  The 
preponderance of the evidence is against the claims for 
higher ratings for the service-connected disabilities.  
38 C.F.R. §§ 3.102, 4.3 (1999).


Extraschedular consideration

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
knee disabilities has been raised by his representative.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1999).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the RO has not considered whether an 
extraschedular rating is appropriate for the veteran's knee 
disabilities.  When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the veteran will be prejudiced by the Board's consideration 
of the issue in the first instance.  Therefore, the Board 
must decide whether the veteran will be prejudiced by its 
consideration of this issue.  

The relevant statutes and regulations regarding 
extraschedular ratings were included in the January 1999 
supplemental statement of the case.  The veteran's due 
process rights are not violated by this Board decision.  The 
Court has held that the question of an extraschedular rating 
is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  While 
the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  Since the veteran's 
representative has specifically raised this issue and had an 
opportunity to present argument on it, there is no prejudice 
if the Board considers it.  See VAOPGCPREC 16-92 at 7-8.  The 
veteran has had a full opportunity to present evidence and 
argument on his claims for a higher rating, and the Board can 
fairly consider this claim.  See also VAOPGCPREC 6-96 at 12-
13. 

The schedular evaluations for a knee disorder are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for a knee disorder where specific 
objective criteria are met.  The veteran does not meet the 
schedular criteria for higher disability ratings.  It does 
not appear that the veteran has an "exceptional or unusual" 
disability.  The veteran has not required any periods of 
hospitalization since 1996, nor has he required any extensive 
outpatient treatment for this condition.  There is no 
evidence in the claims file to suggest marked interference 
with employment as a result of these conditions that is in 
any way unusual or exceptional, such that the schedular 
criteria do not address it.

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that these 
disabilities are exceptional or unusual such that the regular 
schedular criteria are inadequate to rate them, referral for 
consideration of an extraschedular rating is not in order.


ORDER

Entitlement to a 20 percent disability rating, and not 
higher, for arthritis of the right knee prior to April 30, 
1996, is granted, subject to controlling regulations 
regarding the payment of monetary benefits.

Entitlement to a 30 percent disability rating, and not 
higher, for arthritis of the left knee prior to April 30, 
1996, is granted, subject to controlling regulations 
regarding the payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent 
for arthritis of the right knee from August 1, 1997, forward 
is denied.

Entitlement to a disability rating in excess of 30 percent 
for arthritis of the left knee from August 1, 1997, forward 
is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 
- 19 -


- 1 -


